Citation Nr: 1717725	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  99-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 27, 2015.  


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1977 to December 1977, and active duty in the United States Army from January 1979 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).   

This matter has a lengthy procedural history, and for purposes of clarity, such will be summarized herein.  This matter was first before the Board in May 2003 when it was remanded for issuance of a statement of the case.  The matter was then before the Board in July 2004, August 2009, November 2012, and December 2015 when it was remanded for additional development.  In October 2016, the Board, in part, granted entitlement to TDIU effective from February 27, 2015, and remanded the matter of entitlement to TDIU prior to February 27, 2015 for additional development.  The matter is characterized accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for chronic lumbosacral strain, residuals of a left shoulder injury, and depressive disorder (secondary to service-connected lumbosacral strain and residuals of a left shoulder injury), for a combined schedular rating of 60 percent effective from February 15, 2000.  Accordingly, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

The evidence shows that the Veteran's occupational history includes working in construction, as a security officer, as a stock clerk, and as a truck driver.  See April 1982 VA orthopedic examination; see also April 1984 VA spine examination; August 1991 Social Security Administration (SSA) decision.  His educational background includes a GED and at least some college education.  See August 1991 SSA decision; see also December 1987 private treatment record.  The Veteran was last gainfully employed in 1984, with marginal employment in 1987.  See August 1991 SSA decision.  The instant claim for TDIU was filed in February 2000.  

The Veteran has asserted that his service-connected disabilities have rendered him unable to obtain or maintain substantially gainful employment.  This matter was previously remanded by the Board in October 2016, in part, to include whether the RO should consider referring the matter to the Director, Compensation Service, for extraschedular consideration as the Veteran as does not meet the schedular percentage requirements for TDIU under 38 U.S.C.A. § 4.16(a) prior to February 27, 2015.  

The record includes evidence both in support of and against his claim.  See, e.g., October 2002 VA joints examination (opining the Veteran would not likely be able to return to any but the most sedentary employment); May 2011 VA joints examination (noting the Veteran would have difficulty performing positions that require more than light lifting, and most of that lifting would need to be done with the (non-dominant) right arm; May 2011 VA spine examination (indicating he would have difficulties with physical employment that requires more than a moderate amount of walking and standing, and difficulty with positions that require climbing and lifting more than light objects); January 2016 Duke Raleigh Orthopaedics report (opining the Veteran was disabled and not working since 1988 due to low back pain); cf. March 2015 VA back conditions and shoulder conditions examinations (opining the Veteran's chronic lumbosacral strain and residuals of a left shoulder injury have no impact on his ability to work, and do not limit him from doing occupational tasks such as walking, standing, or driving, and do not impair sedentary occupational tasks such as typing, writing, or answering phones); December 2016 VA medical opinion (indicating the Veteran performed quite well in vocational, academic and career endeavors in the past without interference from mental health symptoms, only disengaging from these activities when his physical condition worsened, but there were work opportunities within the fields of truck driving, stock and warehouse, security, and construction that would permit the Veteran to have decreased interactions with people).  Inasmuch as the RO did not refer this claim to the Director, Compensation Service, for extraschedular consideration, because the evidence indicates that referral is necessary, this matter must be remanded.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Accordingly, the case is REMANDED for the following action:

Refer the issue of entitlement to TDIU prior to February 27, 2015 to the Director, Compensation Service, for extraschedular consideration.  If the benefit sought remains denied, furnish the Veteran and his attorney with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

